Citation Nr: 1631813	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits. 



WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The appellant had active service from March 1989 to December 1990.  He was released from service Under Other Than Honorable Conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which determined that the appellant's service from March 1989 to December 1990 was dishonorable for VA purposes, and that he is not entitled to receive VA benefits based upon this period of service.  

In April 2016, the appellant testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  Also at such time, the undersigned held the record open 30 days for the receipt of additional evidence.  However, the appellant did not submit any further evidence or information.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted before a final decision may be reached.  

In the instant case, an August 2013 administrative decision determined that the appellant's character of discharge was a bar to VA benefits.  Specifically, it was determined that his service from March 27, 1989 to December 14, 1990 was dishonorable for VA purposes, and he was not entitled to receive VA benefits based upon this period of service.  Specifically, the AOJ noted that the appellant was discharged under "Other Than Honorable Conditions."  It was further observed that the appellant was charged with Article 128 of the uniform Code of Military Justice for hitting a fellow service member with a pool stick on the head three times, then kicking and stomping the said service member in the head.  The board found that this act could of lead to grievous bodily injury or death.  Administrative processing began on June 12, 1990 and the appellant was subsequently discharged under "Other Than Honorable Conditions" for "pattern of misconduct."  The AOJ found that the evidence showed that the appellant did not complete his service obligation of four years.  Further, his conduct during his brief year and a half of service clearly demonstrates a pattern of willful and persistent misconduct.  It was therefore determined that his service from March 3, 1989 to December 14, 1990, was dishonorable for VA purposes, and he was not entitled to receive VA benefits based upon this period of service.

A Veteran is defined as "a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable." 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Under the relevant regulations, claimants are barred from receipt of VA compensation benefits if his or her discharge or release from service is considered to have been issued under dishonorable conditions. This is the case if the discharge or release occurs following one of a number of offenses, to include acceptance of an undesirable discharge to escape trial by general court-martial, mutiny or spying, offenses involving moral turpitude (which includes, generally, conviction of a felony), and willful and persistent misconduct. 38 C.F.R. § 3.12(d).  With regard to willful and persistent misconduct, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise, honest, faithful, and meritorious.  

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).

If it is established that, at the time of the commission of an offense leading to a person's court-martial, discharge, or resignation, that person was insane, such person shall not be precluded from benefits under laws administered based on the period of service from which such person was separated.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his courts-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section. 38 C.F.R. § 3.354(b).

As an initial matter, the Board finds that the case must be remanded to attempt to obtain all records related to the charges and consequent court martial judicial proceedings brought against the appellant during his service.  His service personnel records contain a June 1990 record of conviction by general court-martial.  The appellant was convicted of hitting another Marine on the head three times with a pool cue, and kicking and stomping on his head with a shod foot.  The appellant was also convicted of threatening to injure the other Marine by stating "[y]ou got me, but I'm going to get you back."  The appellant was confined as a result of this conviction.  However, the records of this court-martial are not in the claims file.  

In this regard, the Board takes notice of VA's Adjudication Procedures Manual, which states that transcripts of a court martial that resulted in an other-than-honorable discharge, undesirable discharge, or bad conduct discharge are kept at the respective Judge Advocate General (JAG) offices.  VBA Manual M21-1, III.iii.2.K.2.d (2016).  Accordingly, all efforts to obtain the records pertaining to any criminal proceedings brought against the appellant during service should be made.  

The Board further finds that a remand is necessary in order to obtain an opinion as to whether the appellant was insane at the time he committed the offense(s) that led to his discharge.  As noted previously, when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his courts-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved.  

In this regard, after the appellant's incarceration, a June 1990 service treatment record revealed an evaluation for the purpose of determining whether suicide watch was necessary and it was determined it was not.  An August 16, 1990, service treatment record includes an interview with the appellant and an assessment of "? adjustment."  An August 25, 1990, service treatment record reveals that the appellant was in a mild agitated state and was moved to special quarters with force used.  An August 29, 1990, service treatment record reflects that the appellant was evaluated for the purposes of removing suicide precautions.  In this regard, such record indicates that the appellant was placed on such precautions on August 25, 1990, for combative behavior; however, he had been relatively quiet since such time.  At the time of the evaluation, the appellant denied suicidal ideation or plans, but admitted to occasional paranoid feelings, i.e., people are talking about him.  He denied homicidal ideations, but occasionally punches walls in frustration and it was noted that he was easily aroused to anger.  Mental status examination revealed that the appellant was well-groomed, affect and mood were appropriate to environment, he had good eye contact, and he had poor insight.  The assessment was that there was no immediate risk of suicidal gesture/attempt, but the physician felt that the appellant was better off in isolation at the current time to avert a potential repeat of earlier behavior (assault).

Additionally, at his April 2016 Board hearing, the appellant testified that the assault leading to his discharge was a one-time incident and he had otherwise maintained good conduct.  He further indicated that he assaulted the other service member because he had been attacked first for no apparent reason, felt isolated, and was very angry.  Furthermore, post-service treatment records reflect a finding that the appellant may meet the DSM-IV-TR criteria for an antisocial personality disorder and had an Axis II diagnosis of adult antisocial behavior.

Consequently, the Board finds that a remand is necessary in order to obtain an opinion as to whether the appellant was insane at the time he committed the offense(s) that led to his discharge.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department and/or records custodian(s), to include the Navy JAG office, with a request for copies of records related to any and all criminal proceedings instituted against the appellant during his period of service, including all records related to the general court martial which led to his discharge.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After the foregoing development has been completed to the extent possible, arrange to have the appellant's record forwarded to a VA psychologist or psychiatrist for review.

The examiner should be asked to review the record, to specifically include the documents referenced in the paragraphs above, and offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the appellant was "insane" at the time he committed the offense(s) leading to his discharge.  

In offering his or her opinion, the examiner should consider and apply VA's definition of an "insane" person as "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."   

The need for an examination and/or interview of the appellant is left to the discretion of the examiner selected to offer the requested opinion.

A complete rationale for all opinions should be provided.

3.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




